EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. McKay, on 2/24/2021.

2.	Claims 1, 10, 13, 16 and 17 of the instant application have been amended, claims 4 has been canceled based on the latest claims of record submitted by the Applicant on 10/9/2017, and they have been amended as follow:

1.	(Currently Amended) A method for authentication within an application workspace system, the method comprising:
pairing a first computing device with a second computing device, the first computing device and the second computing device configured to communicate with the application workspace system, wherein the application workspace system is associated with a plurality of files and applications; 
providing, in response to the pairing, a token and application information from the first computing device to the second computing device, wherein the application information indicates a file or an application of the plurality of files and applications to be accessed via the application workspace system, wherein providing the token includes:
uploading the token from the first computing device to the application workspace system; and
communicating the token from the application workspace system to the second computing device;
authenticating the second computing device with the application workspace system using the token; and
accessing the file or the application corresponding to the application information by the second computing device via the application workspace system.

2.	(Previously Presented) The method of claim 1, wherein the application information comprises one or more of content information, content server location information, application server information, and a file name.

3.	(Original) The method of claim 1, the method further comprising prohibiting a third computing device from pairing with the second computing device while the first computing device is paired with the second computing device.

4.	(Cancelled).


5.	(Original) The method of claim 1, wherein providing the token and application information from the first computing device to the second computing device comprises:
	communicating the token directly from the first computing device to the second computing device.

6.	(Previously Presented) The method of claim 1, wherein providing the token and application information from the first computing device to the second computing device comprises:
	uploading the token from the first computing device to the application workspace system;
	authorizing an application corresponding to the application information to communicate the token with the second computing device; and 
	communicating the token from the application workspace system to the second computing device.

7.	(Original) The method of claim 1, further comprising communicating user interface commands corresponding to the application information from the first computing device to control content displayed on the second computing device.

8.	(Original) The method of claim 1, further comprising terminating the pairing between the first computing device and second computing device.

9.	(Original) The method of claim 1, selecting an application to be viewed within the second computing device based on the application information.

10.	(Currently Amended) A computing device comprising:
	a memory; and
	at least one processor coupled to the memory, the at least one processor is configured to:
communicate with an application workspace system service of an application workspace system, wherein the application workspace system is associated with a plurality of files and applications;
pair with a second computing device to establish a communication channel with the second computing device; and
provide, in response to the pairing, a token and application information to the second computing device to: 
authenticate the second computing device with the application workspace system; and 
access a file or an application of the plurality of files and applications that corresponds to the application information by the second computing device, 
wherein providing the token includes:
uploading the token from the first computing device to the application workspace system; and
communicating the token from the application workspace system to the second computing device, and
wherein the application information indicates the file or the application to be accessed via the application workspace system.

11.	(Original) The computing device of claim 10, wherein the computing device is one of a mobile phone, a tablet computing device, and a personal computer.  

12.	(Previously Presented) The computing device of claim 10, wherein the application information comprises one or more of content information, content server location information, application server location information, and a file name.

13.	(Currently Amended) The computing device of claim 10, wherein providing the token and application information to the second computing device comprises 


	uploading the token to the application workspace system service, and authorizing an application corresponding to the application information to communicate the token with the second computing device, wherein the token is communicated from the application workspace system service to the second computing device.

14.	(Previously Presented) The computing device of claim 10, wherein the at least one processor is further configured to communicate user interface commands corresponding to the application information to control content displayed on the second computing device.

15. 	(Previously Presented) The computing device of claim 10, wherein the at least one processor is further configured to communicate a keep active signal received from the second computing device to the second computing device.

16.	 (Currently Amended) A non-transitory computer-readable storage medium containing instructions for controlling a computer processor to: 
pair a first computing device with a second computing device to establish a communication channel between the first computing device and the second computing device; 
provide, in response to the pairing, a token and application information to the second computing device to:
authenticate the second computing device with an application workspace system service of an application workspace system, wherein the application workspace system is associated with a plurality of files and applications; and 
access a file or an application of the plurality of files and applications that corresponds to the application information by the second computing device, 
wherein the application information indicates the file or the application to be accessed via the application workspace system, and
wherein providing the token includes:
uploading the token from the first computing device to the application workspace system; and
communicating the token from the application workspace system to the second computing device; and
communicate user interface commands from the first computing device to control the file or the application displayed on the second computing device.

17.	(Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein providing token and application information from the first computing device to the second computing device comprises 


	uploading the token to the application workspace system service, and authorizing an application corresponding to the application information to communicate the token with the second device, wherein the token is communicated from the application workspace system service to the second computing device.

18.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the instructions further control the computer processor to prohibit a third computing device from pairing with the second computing device while the first computing device is paired with the second computing device.

19.	(Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the pairing between the first computing device and second computing device is terminated.

20.	(Original) The non-transitory computer-readable storage medium of claim 19, wherein terminating the pairing between the first computing device and second computing device comprises:
	transmitting a keep active signal from the second computing device to the first computing device; and
determining a lack of transmittal of the keep active signal from the first computing device to the second computing device.

Allowable Subject Matter
3.	Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious, “pairing a first computing device with a second computing device, the first computing device and the second computing device configured to communicate with the application workspace system, wherein the application workspace system is associated with a plurality of files and applications; 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456